DETAILED ACTION
Election/Restrictions
Applicant’s election of species (the cleaving the circular polynucleotide template in step (e) comprises contacting the circular polynucleotide template with one nicking endonuclease (a nicking endonuclease), see claims 3 and 4) and  species (4) (the second self-complementary hairpin polynucleotide linker comprises a recognition site for a nicking endonuclease which directs cleavage by the nicking endonuclease at a site at the 3’ end of the second self-complementary hairpin polynucleotide linker, see claim 4) with traverse in the reply filed on February 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2-4 and 9-15 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 15/677,788 has been patented, applicant is required to update this information in the first paragraph of the specification.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: (1) “said nucleotides” in steps (b) and (f) should be “said reversibly-terminated nucleotides”; and (2) “after step (e) in step (f) should be “in step (f)”. 
Claim 4 is objected to because of the following informality: “the second self-complementary hairpin polynucleotide linker comprises a recognition site for a nicking endonuclease which directs cleavage by the nicking endonuclease at a site before, at or beyond the 3' end of the second self-complementary hairpin polynucleotide linker” should be “the second self-complementary hairpin polynucleotide linker comprises a recognition site for the nicking endonuclease which cleaves a site inside or outside of the second self-complementary hairpin polynucleotide linker of the circular polynucleotide template”.
Claim 14 is objected to because of the following informality: “the polynucleotide template” should be “the polynucleotide template in step (a)”. 
Claim 15 is objected to because of the following informality: “the identities of the unlabeled nucleotides added in step (c)” should be “the identity of the unlabeled nucleotide added in step (c)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
s 2-4 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand, does not reasonably provide enablement for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a complementary region of the second region of the second template strand. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 2-4 and 9-15 encompass a method for pairwise sequencing of a polynucleotide template, the method comprising: (a) providing a polynucleotide template immobilized on a surface, said polynucleotide template comprising a first template strand having a first region and a 5’ phosphate group, and a first self-complementary hairpin polynucleotide linker comprising a loop region and a stem region, wherein the 5’ end of one strand of the stem region is linked to the 3’ end of said first template strand and the 3’ end of the other strand of the stem region comprises a first free 3’ hydroxyl group used for initiating sequencing of the first region of the first template strand, (b) performing a first sequencing-by-synthesis reaction comprising sequential incorporation of different complementary reversibly-terminated nucleotides into the 3’ end of said first self-complementary hairpin, thereby determining the sequence of the first region of the first template strand, wherein each of said nucleotides comprises a fluorescent label and a 3’ blocking group, the blocking group prevents any further nucleotide incorporation into the 3’ end of the polynucleotide template, and wherein said sequential incorporation comprise (i) incorporating one of said nucleotides into the first free 3’ hydroxyl group and detecting a fluorescent signal generated from the fluorescent label using a CCD camera or other fluorescence detection means, and (ii) cleaving the fluorescent label and the 3’ blocking group from said one of said nucleotides in the 3’ end of said polynucleotide template, thereby yielding 
Working Examples
The specification provides a working example (see pages 33-36). However, the specification provides no working example for pairwise sequencing of a polynucleotide template by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides a working example (see pages 33-36). However, the specification provides a guidance to show that pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether pairwise sequencing of a polynucleotide template can be performed by carrying out a second sequencing-by-synthesis reaction using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease but contains a complementary region of the second region of the second template strand as recited in claims 2-4 and 9-15.
Since the specification teaches that “[T]he second sequencing reaction can be carried out starting from the nicked circle structure shown in FIG. 3C with the use of a strand displacing polymerase enzyme. In an alternative embodiment, illustrated in FIGS. 3D and 3E, a portion of what was the first template strand (3) may be removed prior to the second sequencing reaction. This may be achieved, for example, by creating a second nick (12) towards the proximal end of the first template strand near the solid support (5). The nick may be created in the first template strand or within the first hairpin linker (4), provided that this does not affect the linkage to the solid support. In a preferred embodiment the nick may be created with the use of an appropriate nicking (single side cutting) restriction enzyme (endonuclease). In order to direct nicking at an appropriate position the first hairpin linker may contain a recognition sequence for a nicking enzyme which directs cleavage of a single strand at a site before, at or beyond the 3' end of the the scope of claim 2 is much broader than the scope of the teachings in the specification because claim 2 does not indicate that a second sequencing-by-synthesis reaction is performed using a strand-displacing polymerase enzyme or using a polymerase enzyme without a strand-displacement activity and a polynucleotide template which is generated from the circular polynucleotide template of step (e) of claim 2 by a nicking endonuclease and lacks a complementary region of the second region of the second template strand. Since claim 2 does not require that a second 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
.

Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2-5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as vague and indefinite in view of step (b).  Since the product generated from step (b) has more nucleotides than the polynucleotide template in step (a) and is longer than the polynucleotide template in step (a), the polynucleotide template in step (b) is not identical to the polynucleotide template in step (a) and the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of the polynucleotide template” in step (b) does not make sense.  Please clarify. 
Claim 2 is rejected as vague and indefinite in view of step (f).  Since, comparing with the circular polynucleotide template in step (e), the product generated from step (f) has a different structure, the polynucleotide template in step (f) is not identical to the circular polynucleotide template in step (e) and the phrase “yielding a free 3’ hydroxyl group before another of said nucleotides is incorporated into the 3’ end of said polynucleotide template” in step (f) does not make sense. Please clarify. 

Conclusion
13.	Note that applicant is required to file a terminal disclaimer for US Patent No. 10,793,904 B2 (see claims 9-18 of US Patent No. 10,793,904 B2) if non-selected claims 6-8 have been rejoined with claims 2-5 and 9-15 before this instant case is allowed. 
14.	 No claim is allowed. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 12, 2022